Exhibit 10.2

 

Surrender Note

 

This Surrender Note (as amended, modified, supplemented or restated from time to
time, the “Note”), dated as of April 1, 2015, is executed and delivered by
HAMPSHIRE GROUP, LIMITED, a Delaware limited partnership (“Payor”), having an
address at 114 West 41st Street, New York, New York 10036, and is payable to the
order of KLAUS KRESTMANN, not individually, but as Court-Approved Receiver for
the 114 West 41st Street, a/k/a 119 West 40th Street, New York, New York
(“Payee”), with an office c/o Herrick Feinstein, LLP, 2 Park Avenue, New York,
New York 10016, Attn: Alan Kaplan, Esq.. Payor hereby promises and agrees to pay
to Payee, irrevocably and without setoff or counterclaim of any kind, the
principal sum of THREE MILLION ONE HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($3,150,000.00) (the “Principal Sum”), payable as follows: (a) thirty-six (36)
equal monthly payments of principal and interest in the amount of $55,555.56,
which monthly payments shall be made on or before January 1, 2017 and the first
day of each month thereafter through and including December 1, 2019; (b) FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00) on or before July 1, 2020 and; (c) SIX
HUNDRED FIFTY THOUSAND DOLLARS ($650,000.00) on or before October 1, 2020, the
unpaid balance of the Principal Sum which shall include all accrued and unpaid
interest thereon, unless due and payable earlier in accordance with the terms of
Section 6 hereof, shall be due and payable in full on October 1, 2020.

 

1.            Prepayments. The Payor may prepay the outstanding Principal Sum,
in whole or in part, at any time.

 

2.            Default Interest. Upon the occurrence and during the continuance
of an Event of Default (as hereinafter defined), interest on the unpaid
Principal Sum shall accrue at the per annum rate of ten percent (10%).

 

3.            Representations and Warranties. Payor makes the following
representations and warranties to Payee:

 

(A)     the execution, delivery and performance by Payor of this Note and the
consummation of the transactions contemplated to occur hereunder do not and will
not violate or conflict with (i) Payor’s organizational documents, operating
agreement, articles or certificate of incorporation or by-laws, as applicable,
(ii) any law, rule, regulation, judgment or order binding on Payor or (iii) any
agreement or instrument to which Payor is a party or which may be binding on the
Payor or its assets;

 

(B)     no authorization, consent, approval, license, exemption of or filing or
registration with, any court or government or governmental agency is or will be
necessary to the valid execution, delivery or performance by Payor of this Note;
and

 

(C)     no Event of Default (as hereinafter defined) has occurred and is
continuing.

 

4.            Covenants. Until all obligations, liabilities and indebtedness
arising under or relating to this Note shall have been irrevocably paid and
satisfied in full in cash, Payor shall promptly notify Payee of the occurrence
of any Event of Default, any event which, with the passage of time, the giving
of notice, or both, is reasonably likely to become an Event of Default, or any
event which is reasonably likely to have a material adverse effect on the Payor,
its business, operations, properties or financial or other condition.

 

 
1 

--------------------------------------------------------------------------------

 

 

5.            Events of Default. Each of the following shall constitute an
“Event of Default” under this Note:

 

(A)     Payor shall fail to pay on the date when due any installment of the
Principal Sum or interest on this Note;

 

(B)     Any representation or warranty made by Payor in this Note shall be false
or misleading in any material respect when made;

 

(C)     Payor shall fail to observe or perform any covenant or agreement
contained in Section 4 of this Note;

 

(D)     There shall be continuing any default beyond applicable cure period
under that Lease dated as of October 24, 2007, as amended by that certain letter
agreement dated as of October 24, 2007 and that certain Amendment of Lease dated
as of the date hereof between Payee, as landlord, and Payor, as tenant (the
“Lease”), or a default shall be continuing beyond applicable cure period under
any document, instrument or agreement executed or delivered by Payor in
connection with this Note; or

 

(E)     The Payor shall become insolvent, or admit in writing its inability, or
is unable, to pay its debts as they mature, or is adjudicated a bankrupt or
insolvent; or the Payor applies for, consents to, or acquiesces in the
appointment of, a trustee or receiver for itself, or any of its property, or
makes a general assignment for the benefit of creditors; or in the absence of
such application, consent or acquiescence, a trustee or receiver is appointed
for the Payor for a substantial part of its property, and is not discharged
within sixty (60) days; or any bankruptcy, debt arrangement, or other proceeding
under any bankruptcy or insolvency law, or any dissolution or liquidation
proceeding, is instituted by or against the Payor and is consented to or
acquiesced in by the Payor or remains for sixty (60) days undismissed, or a
receiver, liquidator, custodian, trustee or similar official or fiduciary shall
be appointed for the Payor or for any of its property.

 

6.            Acceleration. Upon the occurrence and during the continuation of
an Event of Default, Payee, in its sole and absolute discretion, may declare all
obligations, liabilities and indebtedness under this Note to be due and payable,
in which case the unpaid balance of the Principal Sum, and all accrued and
unpaid interest thereon, shall be immediately due and payable in full, without
notice, protest or demand of any kind.

 

7.            Costs, Fees and Expenses. Payor shall be liable to pay or
reimburse Payee, upon Payee’s demand, for all reasonable fees and out-of-pocket
costs and expenses incurred by Payee (including without limitation the
reasonable fees and disbursements of attorneys and other professionals engaged
by Payee) in connection with the enforcement by Payee of its rights in any
action, suit or proceeding commenced hereunder or under applicable law, to the
extent Payee is the prevailing party in any such action, suit or proceeding.

 

 
2 

--------------------------------------------------------------------------------

 

 

8.        Modification. This Note shall be binding on Payor, and its successors
and assigns, and shall inure to the benefit of Payee, and its successors and
assigns. This Note is payable to Payee in lawful money of the United States in
immediately available funds. No amendment, modification or waiver of any
provision of this Note shall be effective unless it is in writing and signed by
Payor and consented to in writing by Payee.

 

9.        Notice. Unless otherwise indicated, all notices and other
communications in connection with this Note shall be delivered in accordance
with the Lease.

 

10.     Waiver. Payee shall not be deemed to have waived any of its rights
hereunder or under any other agreement, instrument or paper signed by Payor
unless such waiver is in writing and signed by Payee. No delay or omission on
the part of Payee in exercising any right shall operate as a waiver of such
right or any other right. A waiver on any one occasion shall not be construed as
a bar to or waiver of any right or remedy on any future occasion.

 

11.      Jurisdiction. For purposes of any action, suit or proceeding in
connection with this Note, Payor hereby irrevocably submits to the jurisdiction
of courts of the County of New York and of the United States District Court for
the Southern District of New York and irrevocably agrees that any such action,
suit or proceeding may be brought by Payee in any such state or federal court
and that service of process may be made upon Payor by mailing a copy of the
summons to Payor, by registered or certified mail, at Payor’s address specified
for the giving of notices to Payor hereunder. Nothing herein shall affect the
right of Payee to commence legal proceedings or otherwise proceed against Payor
in any other jurisdiction or to serve process in any manner permitted by
applicable law. In any such action, suit or proceeding Payor and Payee (by its
acceptance of this Note) mutually waive trial by jury, and Payor waives any
objection that any such state or federal court is an inconvenient forum.

 

12.      Enforcement. Payor waives any requirement of presentment, protest,
notice of dishonor or further notice of any kind in connection with the
enforcement of this Note.

 

13.      Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
contracts made to be performed entirely within such state, without reference to
choice or conflict of laws rules that would otherwise apply.

 

14.      Severability. The provisions of this Note are to be deemed severable,
and the invalidity or unenforceability of any provision shall not affect or
impair the remaining provisions which shall continue in full force and effect.

 

15.      Entire Agreement. This Note, together with any documents referenced
herein constitute the entire understanding of the parties hereto regarding the
subject matter hereof.

 

[Signature Page Follows]

 

 
3 

--------------------------------------------------------------------------------

 

 

 

Agreed To and Accepted:

 

 

 

HAMPSHIRE GROUP, LIMITED

 

By: /s/  John D. Price                          

Name: John D. Price

Title: COO

       

Agreed To and Accepted:

 

KLAUS KRETSCHMANN, not individually,

but as Court-Appointed Receiver for the

Building


By: /s/  Klaus Kretschmann                        


Name: Klaus Kretschmann

 

Title: Court Appointed Receiver

 

 

 

4